           Case 1:19-cr-00870-JMF Document 65 Filed 04/15/21 Page 1 of 1



                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                           Attorneys at Law
                                     100 Lafayette Street, Suite 501
                                         New York, NY 10013

Franklin A. Rothman                                                                     Tel: (212) 571-5500
Jeremy Schneider                                                                        Fax: (212) 571-5500
Robert A. Soloway
David Stern

Rachel Perillo
                                                                  April 15th, 2021
By ECF and EMAIL
Hon. Jesse M. Furman                                            Application GRANTED. The Clerk of Court is
United States District Judge                                    directed to terminate Doc. #64. SO ORDERED.
Southern District of New York
40 Foley Square
New York, New York 10007

                 Re:    United States v. Mustapha Raji                               April 15, 2021
                        19 Cr. 870 (JMF)


Dear Judge Furman:

        I am the attorney for Mustapha Raji, the defendant in the above-referenced matter. Mr.
Raji is currently on pretrial release pursuant to a $100,000 personal recognizance bond co-signed
by two financially responsible persons and one moral suasion co-signer, and secured by $10,000
in collateral. He is currently residing at his home in Hollywood, Florida, and his conditions of
release include, among other things, home incarceration and travel restricted to the Southern and
Eastern Districts of New York, and the Southern and Middle Districts of Florida. Mr. Raji is
presently in the middle of eviction proceedings, and needs to travel in an effort to earn an
income. This letter is respectfully submitted with the consent of Pretrial Services of the Southern
District of Florida, by Jason Jacoby, and without objection from the government, by AUSA Dina
McCleod, to request a bond modification that would no longer include home incarceration, but
would instead impose a nighttime curfew of 10:00 pm, and permit Mr. Raji to travel throughout
the entire state of Florida.

        If the Court has any questions or requires additional information, please feel free to
contact me anytime. Thank you in advance for your consideration in this matter.

                                                                         Respectfully submitted,

                                                                                /s/
                                                                         Jeremy Schneider

cc:     AUSA Dina McCleod (By ECF and EMAIL)
        USPO Jason Jacoby (By ECF)
